Citation Nr: 0834483	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-40 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include an acute myocardial infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The appellant served on active military duty from November 
1969 to November 1975 and had various periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) as a member of the Alabama Army National Guard 
from September 1982 to April 2003.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a January 2004 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama denied service connection for a 
cardiovascular disorder, to include an acute myocardial 
infarction.  

The Board denied this issue in October 2006 and, in January 
2007, denied the veteran's motion for reconsideration of the 
October 2006 decision.  Additionally, the veteran appealed 
the Board's October 2006 denial to the United States Court of 
Appeals for Veterans Claims.  In February 2008 pursuant to a 
Joint Motion For Remand (Joint Motion), the Court vacated the 
Board's October 2006 decision and remanded the matter for 
further development consistent with the Joint Motion.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

The veteran does not maintain, and the record does not 
reflect, that his currently diagnosed cardiovascular disorder 
(which has been characterized as acute inferior myocardial 
infarction, coronary artery disease, ischemic cardiomyopathy, 
ischemic heart disease, and congestive heart failure) was 
present during his active duty or within one year of 
separation therefrom.  Rather, the veteran contends that he 
suffered an initial heart attack during a 3-day weekend drill 
in April 2002 (April 26th-April 28th, 2002) and another one in 
June 2002-in part due to the stress associated with worrying 
about his National Guard unit being deployed to Iraq.  
Particular symptoms that the veteran experienced during the 
3-day weekend drill in April 2002 include shortness of 
breath, extreme tiredness, and a burning-type pain in his 
chest.  See, e.g., January 2006 hearing transcript (2006 T.) 
at 5-7, 9-10, 13, 15-16.  

In support of this contention, the veteran submitted several 
lay statements from family members and friends.  In an August 
2005 letter, a fellow serviceman explained that, while on a 
break from erecting a "camo netting over and around a 
tent[,] . . . vehicles[,] and other equipment pertaining to . 
. . [their] platoon" during a weekend drill between 
April 26th and April 28th, 2002, the veteran complained of 
chest pains and shortness of breath.  According to this 
fellow serviceman, the veteran "soon recovered and . . . 
[they] resumed . . . [their] work as normal."  

Further, the veteran's wife has stated that, when the veteran 
returned home from the April 2002 weekend drill, he reported 
having experienced (during that weekend) burning chest pain 
that "had been very bad," extreme fatigue, and nausea.  See 
2006 T. at 16 and a December 2007 letter.  The veteran's 
sister-in-law has also stated that, when the veteran returned 
home from the April 2002 weekend drill, he told her that he 
had experienced (during that weekend) severe burning in his 
chest, "very bad" fatigue," and shortness of breath.  See 
January 2006, February 2006, and June 2007 letters.  These 
descriptions of the veteran's symptoms are deemed competent 
because the observations come to the lay witnesses (including 
the veteran) through their senses and, as such, require only 
personal knowledge rather than medical expertise.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  

Also included in the claims folder is medical evidence 
supporting the conclusion that the veteran sustained a 
myocardial infarction prior to the one he incurred in June 
2002.  According to a September 2004 letter, a private 
physician stated that the veteran "suffered his myocardial 
infarction after a three-day drill in the woods, which 
resulted in a fair amount of fatigue and immediately before 
his deployment to Iraq, which obviously caused a great deal 
of emotional stress."  This doctor believed that "[i]t is 
certainly conceivable that in the setting of pre-existing 
coronary artery disease that these events of physical and 
emotional stress may have contributed to the timing of his 
myocardial infarction."  

In a February 2006 letter, another private physician who has 
treated the veteran since April 1996 noted that the veteran 
had informed him that, during active duty for training on 
April 26, 2002, he had experienced symptoms of "burning, 
fatigue, and shortness of breath."  The doctor believed that 
this symptomatology is representative of a myocardial 
infarction and is, additionally "consistent with symptoms of 
a myocardial infarction that . . . [the veteran] suffered on 
June 14, 2002.  The doctor noted that "[h]ospital records 
from the June 14, 2002 myocardial infarction indicate that he 
had had a prior myocardial infarction."  [In a November 2006 
letter, this same physician explained that he had treated the 
veteran for reflux/indigestion in March 2002.  Following the 
veteran's June 2002 myocardial infarction, the doctor felt 
that, at the March 2002 treatment session, the veteran 
actually had "atypical chest pain that was identical to 
reflux/epigastric pain.]  

In an April 2007 letter, another private physician explained 
that "there is no way of being absolutely sure how long . . 
. [the veteran] had . . . [his coronary artery disease]."  
The doctor also believed, however, that the veteran "had it 
[his coronary artery disease] for a considerable period of 
time prior to his June 14th heart attack."  

Additionally, following a review of the claims folder and an 
examination of the veteran in January 2008, a VA examiner 
expressed his opinion (in January and May 2008 reports) that 
"the [veteran's] coronary artery disease which caused some 
degree of blockage in his coronary arteries was present, as 
evidenced by symptoms, as early as February 200[2]."  In 
fact, this physician stated that "it is probable that . . . 
[the veteran] had a myocardial infarction while on his 
weekend drill and that his ischemic cardiomyopathy . . . [is] 
related to that April of 2002 myocardial infarction."  In 
support of this conclusion, the examiner referenced the 
veteran's complaints of a sustained episode of burning chest 
pain, shortness of breath, and fatigue during the weekend 
drill in April 2002 (which, at 20 minute duration, was of 
sufficiently long enough duration to cause myocardial damage) 
as well as the presence of a prior left anterior descending 
artery occlusion, which was found on catheterization in June 
2002.  [Indeed, the report of the June 2002 catheterization 
indicates that the total occlusion of the veteran's left 
anterior descending artery was "chronic in nature."]  

The claims folder contains numerous service personnel 
records.  While these documents confirm the orders to ACDUTRA 
between June 15, 2002 and June 29, 2002, they do not discuss 
any ACDUTRA or INACDUTRA that the veteran may have had in 
April 2002.  A remand of the veteran's service connection 
claim is, therefore, necessary to accord the RO, through the 
AMC, an opportunity to verify any such service that the 
veteran may have had in April 2002.  

Accordingly, the case is REMANDED for the following action:

1.  Verify any period of ACDUTRA or 
INACDUTRA that the veteran may have had in 
April 2002.  A notation specifically 
detailing any such service in April 2002 
should be included in the claims folder.  
In so verifying, any previously 
unobtained, service personnel records 
should be procured and associated with the 
veteran's claims folder.  

2.  Thereafter, re-adjudicate the issue of 
entitlement to service connection for a 
cardiovascular disorder, to include an 
acute myocardial infarction.  If the 
decision remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


